1
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11   IN RE: MIDLAND CREDIT                                  Case No. 11-md-2286-MMA (MDD)
                                                            Member Case No.: 15cv2477-MMA
12   MANAGEMENT INC.TELEPHONE                               (MDD)
13   CONSUMER PROTECTIONACT
                                                            ORDER DENYING AS MOOT
14   LITIGATION                                             MOTION TO LIFT STAY
15
                                                            [Doc. No. 728]
16
17
18
19          Plaintiff Jeremy R. Johnson (“Johnson”) filed a “motion for an Order lifting the
20   stay of motion practice to permit Johnson to file a motion to amend his Complaint” under
21   Federal Rule of Civil Procedure 15(a)(2).1 Doc. No. 728. at 1. The Court notes that there
22   is no stay on motion practice currently in effect. Rather, this multidistrict litigation
23   (MDL) has established common discovery parameters and deadlines typical of a standard
24   MDL to achieve “coordinated or consolidated pretrial proceedings.” Doc. No. 1 at 2; see,
25
26
27   1
      Johnson failed to contact the undersigned’s Chambers to obtain a hearing date before filing his motion.
     Johnson should review this District’s Local Rules and the undersigned’s Chambers Rules for proper
28   motion practice procedures. See S.D. Cal. Civ. R. 7.1(b); Civ. Chambers R. II.

                                                        1
                                                                                      11-md-2286-MMA (MDD)
1    e.g., Doc. Nos. 702, 725, 726. Accordingly, the Court DENIES AS MOOT Johnson’s
2    motion to lift the stay on motion practice. If Johnson wishes to file a motion to amend
3    his Complaint, he must contact the undersigned’s Chambers and obtain a hearing date
4    prior to doing so.
5          IT IS SO ORDERED.
6
7    Dated: December 18, 2019
8                                                 _____________________________
9                                                 Hon. Michael M. Anello
10                                                United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
                                                                           11-md-2286-MMA (MDD)
